DETAILED ACTION
Claim(s) 2-12, 16-21, 25-32, 35-45 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
35 USC 112 First Paragraph/35 USC 112(a)
Applicants amendments of claim(s) 4-11 and 33 in response to the rejections of said claims under 35 USC 112(a)/35 USC 112 first paragraph in the Office Action (OA) mailed November 18, 2020  are effective. Accordingly the rejections of said claims under 35 USC 112(a)/35 USC 112 first paragraph are withdrawn.

35 USC 112 Second Paragraph/35 USC 112(b)
Applicants amendments of claim(s) 34 in response to the rejections of said claims under 35 USC 112(b)/35 USC 112 second paragraph in the Office Action (OA) mailed November 18, 2020  are effective. Accordingly the rejections of said claims under 35 USC 112(a)/35 USC 112 first paragraph are withdrawn.

Claim Rejections - 35 USC § 102/35 USC 103
Applicants arguments and amendments made in response to the rejection(s) of Claim(s) 2-12, 16-21, 25-32, 35-45 have been considered but are moot in view of new grounds of rejection necessitated by amendments to the claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim(s) 2-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-25 of U.S. Patent No. 10,397,947. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 2 of Instant Application
Claim 1 of Patent No. 10,397,947

1. A method for adaptive waveform selection for signal transmission in a wireless communication system, the method comprising: 

analyzing, by a wireless device of the wireless communication system, at least one attribute of a wireless communication associated with a random access procedure, the at least one attribute including at least one of: system information present in a broadcast downlink message, information in a random access response message, a physical random access channel (PRACH) sequence used for initial access, and a measurement made by the wireless device; and 
determining, by a wireless device of a wireless communication system, a waveform to use for at least one uplink transmission associated with a random access channel (RACH) procedure;
determining, by a wireless device of a wireless communication system, a waveform to use for at least one uplink transmission associated with a random access channel (RACH) procedure; associated with the random access procedure, wherein the determining is based on the analyzed at least one attribute, wherein the waveform is one from a plurality of waveforms for uplink signal transmissions, wherein the at least one uplink random access message includes a third message to be transmitted after receiving a random access response message, wherein the determining the waveform to use for the at least one uplink random access message transmission includes determining a waveform to use for the third message, and wherein the plurality of waveforms comprise a single-carrier frequency division multiplexing (SC-FDM) waveform design and an orthogonal frequency division multiplexing (OFDM) waveform design.
and transmitting a message corresponding to the RACH procedure based on the determined waveform.









 
Claim 1 of the Patent No. 10,397,947 differs from claim 2 on the Instant Application, in that Patent No. 10,397,947, is silent on (1) transmitting a message corresponding to the RACH procedure based on the determined waveform. Despite these differs similar features have been seen in other prior art involving a RACH procedure. Bergquist for example discloses a RACH procedure where a message, msg3, corresponding to the RACH procedure (see [Fig. 2A] or [Fig. 2B] which illustrate a RACH procedure) is based on a determined waveform, size of the msg3. See where in [Par. 99] it recites that, “It has been suggested to use the 1-bit to implicitly signal either of size, quality, size-quality, and urgency. If size, the 1-bit is plainly used to signal which is the desired MSG3 size” 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the RACH feature of Pat’ 10,397,947 by incorporating a feature for transmitting a message corresponding to the RACH procedure based on the determined waveform as similarly seen in Bergquist in order to provide a benefit of in order to provide a benefit of implementing the functionality suggested by 3GPP standard. See where in [Bergquist, Par. 98] it recites, "With the current wording of E-UTRAN; Overall description; Stage 2 (Release 8) 3GPP TR 36.300 V8.2.0 (2007-10), one FFS purpose shall be the size of MSG3 and another FFS purpose is to identify the radio conditions. The bit is occasionally referred to as the size/quality bit, indicating the desire to indicate both of purposes, e.g. if the UE needs a larger grant for MSG3 transmission AND the radio conditions as deemed by UE are good enough to handle such a larger grant. There have been contributions in 3GPP that suggest the 1 bit should be used to indicate urgency vs non-urgency. All this is here noted to be known."

Claim Objections



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 4, 6-11, 32,37, 43 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abel-Samad (US 20140334389 A1).


In regards to claim(s) 2 and 43, Abdel-Samad ([Fig. 2, Par. 36- Par. 45]) discloses a method for adaptive waveform selection for wireless communication in a wireless communication system, the method comprising: determining, by a wireless device of a wireless communication system, a waveform to use for at least one uplink transmission associated with a random access channel (RACH) procedure which comprises two messages or four messages, wherein the determining of the waveform is based on a system information block (SIB), a first message of the RACH procedure, a second message of the RACH procedure a measurement, or a combination thereof;(Referring to [Fig. UE, of a wireless communication system, of an uplink transmission associated with a random access procedure, the random access procedure illustrated in Fig.2 and described throughout [Par. 36 – Par. 45]. ); and transmitting a message corresponding to the RACH procedure based on the determined waveform (Refer to [Fig.2] see msg1 and msg3 which are transmitted corresponding to a RACH procedure).

In regards to claim 3, Abdel-Samad discloses the method of claim 2, further comprising: performing the RACH procedure comprising: transmitting the first message of the RACH procedure (See [Fig. 2] MSG1); and receiving the second message of the RACH procedure responsive to the first message (See [Fig. 2] MSG2).

In regards to claim 6, Abdel-Samad discloses the method of claim 3, wherein the second message is responsive to the first message (See [Fig. 2] MSG2, Random Access Response 204).

In regards to claim 7, Abdel-Samad discloses the method of claim 6, wherein the second message comprises a random access response (RAR) (See [Fig. 2] MSG2, Random Access Response).

In regards to claim 8, Abdel-Samad discloses the method of claim 3, further comprising: transmitting a third message of the RACH procedure after receipt of the second message; and receiving a fourth message of the RACH procedure (See [Fig. 2] MSG3 and MSG4).

In regards to claim 9, Abdel-Samad discloses the method of claim 8, wherein the message corresponding to the RACH procedure comprises the first message, the third message, or both (See [Fig. 2] MSG1 and MSG3).

In regards to claim 10, Abdel-Samad discloses the method of claim 8, wherein the message corresponding to the RACH procedure comprise the third message (See [Fig. 2] MSG3).

In regards to claim 11, Abdel-Samad discloses the method of claim 8, wherein the fourth message corresponds to completion of the RACH procedure (See [Fig. 2] MSG4, also see [Par. 40] where, “The UE which transmitted C-RNTI MAC CE in Msg3 considers that contention is resolved and the random access procedure is successfully completed when it receives the following response as Msg4….”).

In regards to claim(s) 32, 37, and 45, Abdel-Samad discloses the method of clam 2, wherein the RACH procedure comprises four messages (See [Fig. 2], MSG1, MSG2, MSG3, and MSG4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Samad in view of Awad (USPGPub No. 20180077722 A1).

In regards to claim 5, Abdel-Samad is silent on the method of claim 4, wherein the first message comprises a physical random access channel (PRACH) sequence.
Despite these differences similar features have been seen in other prior art involving use of a Random Access (RACH) procedure. Awad (US 20180077722 A1) for example discloses in [Par. 127] a RACH procedure where a first message, Msg1, comprises a PRACH sequence.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify RACH procedure of Abdel-Samad by incorporating a feature wherein the first message comprises a physical random access channel (PRACH) sequence, as similarly seen in Awad, in order to provide a benefit of obtaining resources, PRACH sequences, needed for random access

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Samad in view of Chen (US 20120314672 A1).

In regards to claim 4, Abel-Samad is silent on the method of claim 3, wherein the message corresponding to the RACH procedure comprises an uplink data transmission in the first message.
Despite these differences similar features have been seen in other prior art processes for random access procedures. Chen for example disclose a first message (MSG1) of RACH procedure comprises an uplink data transmission for the benefit of reducing the transmission delay time (“[0006] In order to reduce the time delay above, the current solution is to schedule resources in advance. As shown in FIG. 2, a dedicated uplink resource is always distributed to the UE by the network side (Step 201) whether or not the UE has data to be transmitted, and the UE can utilize the dedicated uplink resource to transmit the data (Step 202) when the UE needs to transmit the data on the uplink. In other words, the UE can perform the uplink data transmission on the MSG1, and the transmission time delay can be reduced to 5.5 ms in the LTE system…..”)
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the RACH process of Abel-Samad to arrive at the method further comprising wherein the message corresponding to the RACH procedure comprises an uplink data transmission in the first message, as seen in the RACH procedure of Chen in order to reduce transmission delay time.

Allowable Subject Matter
Claim(s) 12, 16-21, 25-31, 35, 38-42, 44, are allowed.
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476